DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 03, 2019, January 09, 2020 and July 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weismiller et al. (US 20070080801 A1). 
As to claim 1, Weismiller discloses a method of providing communication in a healthcare facility [paragraph 0002], the method comprising: 
determining with a location device whether a person is in a patient room [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within a room, corridor, common area, and/or other sub-divisions of a facility, such as near a door or sink, within a patient zone. paragraph 0068], 
activating a voice command database having a plurality of voice commands specific to the person in the patient room [System 10 includes client devices 26 which are responsive to voice commands. System 10 further includes appropriate logical software 38 to permit users to interact with the rest of system 10 and other users in a hands-free or near hands-free manner. paragraph 0071], 
Server 882 includes logical software 884 and associated databases 886 to interact with the voice commands generated by communicators 880. paragraph 0076], and 
transmitting the one of the plurality of voice commands to a remote device positioned outside of the patient room [Transceiver 904 transmits signals to and receives signals from network 16. Speaker 906 annunciates the received voice messages. Microphone 908 receives voice messages from the area proximate to communicator 900. paragraph 0079]. 
 
As to claim 2, Weismiller discloses the method of claim 1, wherein the person in the patient room is a caregiver, and activating a voice command database includes activating a voice command database having a plurality of voice commands specific to the caregiver [The caregiver associated with communicator 920 desires to initiate a voice command or perform other voice related functions, the caregiver provides the respective physical cue, depresses button 922, which signals processor 902 to monitor for an incoming voice command. paragraph 0090].   

As to claim 3, Weismiller discloses the method of claim 1, wherein the person in the patient room is a patient and activating a voice command database includes activating a voice command database having a plurality of voice commands specific to the patient [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within a room, corridor, common area, and/or other sub-divisions of a facility, such as near a door or sink, within a patient zone. paragraph 0068].  
Transceiver 904 transmits signals to and receives signals from network 16. Speaker 906 annunciates the received voice messages. Microphone 908 receives voice messages from the area proximate to communicator 900. paragraph 0079]. 

As to claim 7, Weismiller discloses the method of claim 6, further comprising removing the action item when a caregiver responds to the voice command [Additionally, the communicator 900 may time out after a period of time if no voice command is presented. paragraph 0083]. 

As to claim 8, Weismiller discloses the method of claim 7, wherein the voice command is generated by a patient [The Client devices as described herein include many of the features of hands-free portable communicators 900 and near hands-free portable communicators 920. However, client devices require the user to select options from a menu-driven system to initiate voice communication or perform other related functions.. paragraph 0095].  

As to claim 9, Weismiller discloses the method of claim 1, further comprising tracking a location of a patient in the healthcare facility [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within a room, corridor, common  paragraph 0068]. 

As to claim 10, Weismiller discloses the method of claim 9, further comprising: receiving a voice command inquiring about the location of the patient, and responding to the voice command with the location of the patient [System 10 includes client devices 26 which are responsive to voice commands. System 10 further includes appropriate logical software 38 to permit users to interact with the rest of system 10 and other users in a hands-free or near hands-free manner. paragraph 0071].  

As to claim 11, Weismiller discloses a communication system for a healthcare facility  [System 10 on FIG. 1] comprising: 
a locating device associated with a user [Client devices 26 may also include one of tags 22, 24 to permit locating and tracking of client devices 26. paragraph 0039], 
a location monitoring system configured to track a location of the locating device in the healthcare facility [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within a room, corridor, common area, and/or other sub-divisions of a facility, such as near a door or sink, within a patient zone. paragraph 0068], 
an electronic controller including a voice command database having a plurality of voice commands, wherein the electronic controller activates the voice command database when the location monitoring system determines that the user is located in a patient room [System 10 includes client devices 26 which are responsive to voice commands. System 10 further includes appropriate logical software 38 to permit users to interact with the rest of  paragraph 0071], and 
a microphone located in the patient room to receive one of the plurality of voice commands [Server 882 includes logical software 884 and associated databases 886 to interact with the voice commands generated by communicators 880. paragraph 0076], wherein the electronic controller transmits the one of the plurality of voice commands to a remote device positioned outside of the patient room [Transceiver 904 transmits signals to and receives signals from network 16. Speaker 906 annunciates the received voice messages. Microphone 908 receives voice messages from the area proximate to communicator 900. paragraph 0079]. 

As to claim 12, Weismiller discloses the system of claim 11, wherein the locating device is worn by a caregiver and the location monitoring system determines the location of the caregiver [The caregiver associated with communicator 920 desires to initiate a voice command or perform other voice related functions, the caregiver provides the respective physical cue, depresses button 922, which signals processor 902 to monitor for an incoming voice command. paragraph 0090].  

As to claim 13, Weismiller discloses the system of claim 12, wherein the electronic controller activates a voice command database having a plurality of voice commands associated with the caregiver when the caregiver is determined to be in the patient room [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within  paragraph 0068].  

As to claim 14, Weismiller discloses the system of claim 11, wherein the locating device is worn by a patient and the location monitoring system determines the location of the patient [Transceiver 904 transmits signals to and receives signals from network 16. Speaker 906 annunciates the received voice messages. Microphone 908 receives voice messages from the area proximate to communicator 900. paragraph 0079]. 

As to claim 15, Weismiller discloses the system of claim 14, wherein the electronic controller activates a voice command database having a plurality of voice commands associated with the patient when the patient is determined to be in the patient room [The ability to distinguish the location of a patient, personnel, or other asset between sub-areas within a room, corridor, common area, and/or other sub-divisions of a facility, such as near a door or sink, within a patient zone. paragraph 0068]. 

As to claim 18, Weismiller discloses the system of claim 11, wherein the electronic controller tracks the voice command transmitted to the remote device and generates an action item in response to the voice command [The Client devices as described herein include many of the features of hands-free portable communicators 900 and near hands-free portable communicators 920. However, client devices require the user to select options from a menu-driven system to initiate voice communication or perform other related functions. paragraph 0095]. 

As to claim 19, Weismiller discloses the system of claim 18, wherein the action item is removed when a caregiver responds to the voice command [Additionally, the communicator 900 may time out after a period of time if no voice command is presented. paragraph 0083]. 

As to claim 20, Weismiller discloses the system of claim 11, wherein the remote device is located at a nurse's station [Workstations 28 may be located in an admissions area, at nurse’s stations throughout the facility. paragraph 0040].














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weismiller  in view of Engleson et al. (US 5,781,442 A).
As to claim 4, Weismiller fails to disclose monitoring vital signs.
However, Engleson teaches further comprising monitoring vital signs of a patient in the patient room [The clinical device tracking and reporting module 120 shown in FIG. 3 is used to maintain a record of the location of each clinical device and the history of its use in the institution. This system maintains a record of the current or last known location within the institution of each clinical device used in the institution, such as an infusion pump or vital sign sensor. column 10, lines 18-24]. 
Weismiller and Engleson are analogous because they are all directed to control system for a healthcare facility. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the clinical device using the vital sign sensor measurement of a patient taught by Engleson in a tracking control system of the patient such as that of Weismiller as suggested by Engleson, for the obvious purpose of measuring the vital sign of patient in particularly large hospital, by combining prior art elements according to known methods to yield predictable results. 

As to claim 5, Weismiller discloses the method of claim 4, further comprising transmitting a notification to a caregiver when it is determined that a caregiver is in the patient room [The Client devices as described herein include many of the features of hands-free portable communicators 900 and near hands-free portable communicators 920. However, client devices require the user to select options from a menu-driven system to initiate voice communication or perform other related functions. paragraph 0095]. 

As to claim 16 see claim 4’s rejection above. 

As to claim 17 see claim 5’s rejection above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 11, 2021